      Case 4:19-cv-00788-A Document 7 Filed 10/07/19               Page 1 of 2 PageID 26




                                                                                       . .:-1
                                                                      U.S. DISTRICT COURT
                                                                  NORTIIERN DISTRICT OF TEXAS
                            INTHEUNITEDSTATESDISTRI TCOURT                  FILED
                                NOR;HERN DISTRICT OFT ·XAS ~-=
                                   FORT WORTH DIVISIO      L~~

Edward L. Green Sr.,                            §                  CLERK, U.S. DISTRICT COURT
                                                §                     By·--~:=:---­
                                                                              Dcputy
               Plaintiff,                       §
                                                §
vs.                                             §    NO. 4:19-cv-00788-A
                                                §
Westmont Hospitality Group, Inc.                §
                                                §
               Defendants.                      §


                                ORDER UNPILING DOCUMENT(S)

       The court has determined the following defect(s) in the form of the document(s) filed
October 4, 2019 by Marshay T. Iwu on behalf of Edward L. Green Sr., titled Judge McBryde's
paper original and copies (doc. 6):

               All documents should be filed in traditional paper form, bearing the original
               signature of the filer.
               Sec Standing Order, filed October 3, 2019.

       Because of such defect( s), the court has determined that the document( s) indicated above
should be unfiled fi·om the record of this action. Therefore, the court ORDERS that such
document(s) be, and is hereby, unfiled, and the Clerk is directed to note on the docket the



       SIGNED               ;cp
unfiling of such doeument(s).

                                             ,2o1L.
Case 4:19-cv-00788-A Document 7 Filed 10/07/19   Page 2 of 2 PageID 27
